Citation Nr: 1451826	
Decision Date: 11/21/14    Archive Date: 11/26/14

DOCKET NO.  09-28 008A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for prostate cancer, claimed as due to herbicide exposure.

2.  Entitlement to service connection for hypertension, claimed as secondary to service-connected disabilities. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Sarah Plotnick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1971 to December 1974.

These matters come before the Board of Veterans' Appeals (Board) from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In April 2014, the Veteran testified before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the claims file.  

In June 2014, the Board remanded these matters to the agency of original jurisdiction (AOJ) for additional development.

Subsequent to the development requested in the June 2014 remand, a September 2014 rating decision granted service connection for a right foot disability.  As such is a full grant of the benefit sought on appeal, this issue is no longer before the Board.  Therefore, the only issues remaining on appeal are listed on the first page of this decision.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.




REMAND

Although the Board regrets the additional delay, another remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

The Veteran claims that he developed prostate cancer as a result of exposure to herbicides during his service in Guam during the Vietnam Era.  Prostate cancer is listed as a disease that has been determined to be presumptively related to herbicide exposure.  38 C.F.R. § 3.309(e).  

In September 2013, the RO issued a memorandum finding a lack of information required to verify service in the Republic of Vietnam or exposure to herbicides during military service.  The RO noted that a letter was sent to the Veteran in July 2013 requesting that the Veteran provide information on his exposure to herbicides.  No response was received.  However, during his April 2014 Board hearing, the Veteran described why he believed he was exposed to herbicides during his service in Guam.  See April 2014 Board hearing, at 13-15.  

VA's Adjudication Procedures Manual, M21-1MR, provides procedures to develop claims based on herbicide exposure on a factual basis in locations other than in Vietnam or near the DMZ in Korea.  See M21-1MR at IV.ii.2.C.10.o.  As an initial step, the Veteran is to be requested to provide the approximate dates, location, and nature of the alleged exposure.  If such information is obtained, the AOJ should furnish the Veteran's detailed description of exposure to the Compensation Service via email and request a review of the Department of Defense's (DoD's) inventory of herbicide operations to determine whether herbicides were used as alleged.  If the Compensation Service's review does not confirm that herbicides were used as alleged and the Veteran has provided sufficient information to permit a search by the Joint Services Records Research Center (JSRRC), a request should be sent to JSRRC for verification of exposure to herbicides.  

In the instant case, the AOJ did not follow C&P Service's direction in handling the Veteran's claim relating to herbicide exposure based on locations other than Vietnam or Korea because the Veteran did not provide the requested information.  However, following issuance of the September 2013 memorandum, the Veteran provided statements regarding the requested information.  Therefore, the Board finds that the AOJ should now attempt to verify the Veteran's alleged herbicide exposure during his service in Guam by following the procedures provided by the C&P Service in Manual M21-1MR.  

While on remand, the Veteran should be given an opportunity to identify any additional outstanding medical records.  In this regard, during his April 2014 Board hearing, the Veteran stated that his VA psychiatrist, Dr. R.B., stated that his prostate cancer could be related to his military service.  However, there is no evidence of any such statement in the record.  On remand, the Veteran should be provided an opportunity to obtain a statement directly from Dr. R.B. regarding the etiology of his prostate cancer.

As to the claim for service connection for hypertension, the Veteran was afforded a VA examination in July 2014.  The examiner diagnosed the Veteran with hypertension and stated that the Veteran was diagnosed in 2006.  The examiner opined that it is less likely than not that the Veteran's hypertension is related to his service or any of his disabilities.  His rationale was that his "hypertension is on a genetic basis and diagnosed more than 30 yr post service."

The Board notes that post-service medical records are unclear as to when the Veteran was first diagnosed with hypertension.  However, the evidence of record indicates that the Veteran was diagnosed prior to 2006.  June 1998 private treatment records show that the Veteran reported a history of hypertension for "at least three or four years."  An April 2008 report by Dr. S.R. indicated that the Veteran had hypertension for the past 25 years.  In a February 2008 statement, the Veteran stated that he was first prescribed medicine for hypertension in the late 1970s or early 1980s.

Thus, the Board finds that the probative value of the July 2014 VA opinion is in question, as it may be based, at least partially, on an inaccurate factual basis.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a medical opinion based upon an inaccurate factual premise has no probative value).

Therefore, the Board finds a remand is necessary in order for the July 2014 VA examiner to review the evidence of record and provide an addendum report that adequately addresses whether the Veteran's hypertension is as likely as not related to his military service.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order).

Accordingly, the case is REMANDED for the following action:

1.  Inform the Veteran that he may submit a statement directly from Dr. R.B. regarding the etiology of his prostate cancer.

2.  Contact the appropriate department or group to determine whether herbicides were used or tested on Guam during the time the Veteran was stationed there.  The results of this development should be outlined in a memorandum for the record.

3.  Return the record, to include a copy of this remand, to the VA examiner who conducted the July 2014 examination.  The examiner should note in the addendum opinion that the record has been reviewed.  If the July 2014 examiner is not available, the record should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination is left to the discretion of the clinician selected to write the addendum opinion.

After reviewing the record, the examiner is requested to provide an opinion as to whether it is at least as least as likely as not (i.e., a 50 percent probability or greater) that any currently diagnosed hypertension is at least as likely as not related to his military service.  

In offering any opinion, the examiner must consider the full record, to include the Veteran's statements regarding the incurrence of his hypertension.  The examiner also must address the above-noted treatment records indicating that the Veteran was diagnosed with hypertension prior to 2006.  The rationale for any opinions offered should be provided.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



